          Case 1:19-cv-01024-TCW Document 25 Filed 09/18/19 Page 1 of 11




                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                  BID PROTEST
     ___________________________________
                                         )
     EMERGENCY PLANNING                  )
     MANAGEMENT, INC.,                   )
                                         )
                 Plaintiff,              )
                                         )  No. 19-1024C
          v.                             )
                                         )  (Judge Thomas C. Wheeler)
     UNITED STATES,                      )
                                         )
                 Defendant.              )
                                         )
     ___________________________________ )

                  DEFENDANT’S REPLY IN SUPPORT OF ITS
       CROSS-MOTION FOR JUDGMENT ON THE ADMINISTRATIVE RECORD

               Pursuant to the scheduling order in this case, defendant, the United States,

     submits this reply brief in support of its cross-motion for judgment on the administrative

     record.

I.             This Court Does Not Apply Different Standards Based On The Size Of The
               Protester

               Plaintiff Emergency Planning Management, Inc. (EPM), argues that the Court’s

     decision in FMS Investment Corp. v. United States (FMS) has no bearing here because

     “the Government had to meet a lower threshold to survive judicial review.” EPM Resp.

     2. According to EPM, the rational basis test that the Court applied in FMS presents a

     lower threshold than the Administrative Procedure Act (APA) standard of “‘arbitrary,

     capricious, an abuse of discretion, or otherwise not in accordance with law.’” Id.

     (quoting 5 U.S.C. § 706(2)(A)). EPM cites to no authority in support of the proposition

     that the rational basis test and the APA standard materially differ in any way. In fact,
     Case 1:19-cv-01024-TCW Document 25 Filed 09/18/19 Page 2 of 11



EPM ignores the Court’s own description of the proper standard in FMS, which equates

these two standards: “In a bid protest, the Court reviews an agency's decision pursuant to

the standards set out in the Administrative Procedure Act. Under the APA, this Court

shall set aside an agency action if it is irrational—that is, if it is ‘arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law.’” No. 19-308C, 2019 WL

3451277, at *2 (Fed. Cl. July 31, 2019) (quoting 5 U.S.C. § 706(2)(A)(2012)) (internal

citations omitted).

        Moreover, the ample case law that discusses and applies the appropriate standard

for a small business bundling case, and which EPM ignores, confirms that the primary

question before the Court is the same question it faced in FMS: is the proposed bundling

necessary and justified, and therefore, rational? See, e.g., Geo-Med, LLC v. United

States, 135 Fed. Cl. 742, 749 (2017) (concluding in a small business protest that a

bundling of services was permissible because the agency had a “rational basis” for the

bundling); Tyler Constr. Grp. v. United States, 83 Fed. Cl. 94, 103 (2008) (concluding in

a small business protest that a bundling of construction services was “rational”), aff’d 570

F.3d 1329 (Fed. Cir. 2009).

        This core principle of bid protest litigation—that discretionary agency actions are

evaluated for reasonableness—also does not disappear where a plaintiff alleges a

violation of a specific statute. In such instances, the protester must demonstrate that the

violation was “clear and prejudicial.” Impresa Construzioni Geom. Domenico Garufi v.

United States, 238 F. 3d 1324, 1333 (Fed. Cir. 2001). And, the ultimate decision must,

once again, turn on the question of reasonableness. “If the court finds a reasonable basis

for the agency’s action, the court should stay its hand even though it might, as an original



                                                2
           Case 1:19-cv-01024-TCW Document 25 Filed 09/18/19 Page 3 of 11



      proposition, have reached a different conclusion as to the proper administration and

      application of the procurement regulations.” Honeywell, Inc. v. United States, 870 F.2d

      644, 648 (Fed. Cir. 1989); see also EP Prods., Inc. v. United States, 63 Fed. Cl. 220, 223

      (2005) (stating that the court should only interfere in procurements in “‘extremely limited

      circumstances’” (quoting CACI, Inc. v. United States, 719 F.2d 1567, 1581 (Fed. Cir.

      1983))).

             The Court applied the correct standard in FMS—whether the proposed bundling

      of services is necessary and justified, and therefore, rational—and that is the same

      standard that applies here.

II.          EPM Fails To Demonstrate That The Alleged Bundling Was Unreasonable
             Or Otherwise Unnecessary and Unjustified

             EPM argues that the alleged bundling of services is unnecessary and unjustified

      because the administrative record does not demonstrate a determination that the bundling

      will generate “‘measurably substantial benefits.’” EPM Resp.10 (quoting 15 U.S.C.

      § 644(e)(2)). Here, EPM’s argument fails largely due to its misguided effort to turn non-

      exclusive statutory elements into procurement-killing requirements, and its dogged

      unwillingness to acknowledge and address directly the findings that this Court has

      already made.

             The statute provides that bundling “may be determined as being necessary and

      justified if” the Government would derive “measurably substantial benefits.” 15 U.S.C.

      § 644(e)(2) (emphasis added). The statute then provides an expansive list of

      considerations that such benefits “may include.” Id. That list enumerates: cost savings,

      quality improvements, reductions in acquisition cycle times, better terms and conditions,

      and “any other benefits.” Id. In short, an agency is not required to develop and consider


                                                   3
     Case 1:19-cv-01024-TCW Document 25 Filed 09/18/19 Page 4 of 11



a list of “measurably substantial benefits.” Any benefit the agency reasonably identifies

can be sufficient to establish that a proposed bundling is necessary and justified. See,

e.g., Tyler Constr. Grp., 83 Fed. Cl. at 101-03 (quoting 15 U.S.C. § 644(e)(2) and then

concluding that the agency’s reliance on industry recommendations regarding best

practices was sufficient to establish that the bundling was “rational”).

       Here, the administrative record establishes several benefits that the proposed

bundling will generate for the agency. The agency reasonably believes that Next Gen

will decrease the likelihood of borrower confusion, which can result from the use of

multiple servicers over the life of a loan. FMS, 2019 WL 3451277, at *4 (“The Decision

Memorandum sensibly refers to the need to reduce borrower confusion, simplify

borrower interactions, and standardize systems and branding as reasons for implementing

Next Gen.”); see also FMS AR 2-3; FMS AR 2507-13; FMS AR 14382-88; cf 15 U.S.C.

§ 644(e)(2)(B)(ii) (“quality improvements”). The agency also anticipates that Next Gen

will improve borrower outcomes and cost effectiveness. FMS AR 4; cf 15 U.S.C.

§ 644(e)(2)(B)(i) (“cost savings”). Next Gen also represents a direct response to

Congress’s requirement that the Department of Education (ED) proceed with an

environment that manages the full life-cycle of loans as well as the pointed complaints of

several members of Congress regarding the existing student loan system. See FMS, 2019

WL 3451277, at *3-4; id. at *4 (“ED reasonably seems to respond to this criticism in

formulating Next Gen and its cradle-to-grave loan servicing model.”); see also FMS AR

7; FMS AR 14389; cf 15 U.S.C. § 644(e)(2)(B)(v) (“any other benefits”). Finally, as in

Tyler Construction, ED’s decision to proceed with Next Gen is based on extensive

market research and input from industry experts as well as the Consumer Financial



                                              4
     Case 1:19-cv-01024-TCW Document 25 Filed 09/18/19 Page 5 of 11



Protection Bureau. FMS AR 2-4; AR 522-31; Tyler Constr. Grp., 570 F.3d at 1335

(agreeing with this Court’s conclusion that the agency reasonably relied on market

research when electing to bundle services).

       Contrary to EPM’s argument, the bases justifying ED’s decision, as identified

above, in our opening brief, and in this Court’s FMS decision, are not “post hoc

rationalizations.” EPM Resp. 13. Indeed, the Decision Memorandum marshals many of

these individual bases and cites them explicitly as essential to the decision to proceed

with Next Gen. FMS AR 1-13.

       For example, ED cited the 2019 Appropriations Act and its “full life-cycle”

requirement in its Decision Memorandum. FMS AR 7. EPM ignores that this Court has

already determined that ED’s interpretation of that requirement, as reflected in the Next

Gen approach, was a rational one. FMS, 2019 WL 3451277, at *3-4. Rather than

address that finding directly, EPM simply falls back on the assertion that this justification

is post hoc and the argument that Congress’s directive cannot provide a rational basis for

the alleged bundling because “ED did not document [it] as part of the FAR Part 7

procedures.” EPM Resp. 12. This argument places form over substance. EPM never

explains what precise prejudice flows from the fact that this finding was recorded prior to

the release of the BPO solicitation in the Decision Memorandum, as opposed to some

other document. Impresa, 238 F. 3d at 1333 (stating that a protester challenging a

procurement on the basis of a violation of a statute or regulation must demonstrate that

the violation was “clear and prejudicial”).

       As another example, EPM argues that ED cannot rely on market research to

justify the combination of services EPM challenges, because that market research



                                              5
        Case 1:19-cv-01024-TCW Document 25 Filed 09/18/19 Page 6 of 11



   occurred in 2017 and did not focus on debt collection. EPM Resp. 13-14. EPM ignores

   that ED conducted multiple rounds of market research and identified through that effort

   “best-in-class collections practices.” FMS AR 4-5 (“Post-Phase I Market Research”).

   EPM also ignores that as a part of its Post-Phase I Market Research, ED and “subject-

   matter experts in debt collection prepared and conducted internal briefing materials [sic]

   to review collection performance and consider alternative approaches to improve

   borrower outcomes and drive improved cost effectiveness.” FMS AR 4. ED also relied

   on “responses submitted through Phase I of the Next Generation Financial Services

   solicitation, to refine and enhance Next Gen FSA in a manner that seeks to greatly

   improve FSA’s delinquency management practices and bring them closer to commercial

   practice standards.” Id. EPM does not explain why market research from 2017 is

   irrelevant to a solicitation released in 2018 and relaunched in January 2019. Regardless,

   the administrative record demonstrates that ED’s market research was an ongoing process

   that continued even through the receipt of Next Gen proposals. FMS AR 4.

          EPM attempts to sweep away all of the justifications for the alleged bundling,

   many of which this Court relied on in its decision in FMS, with the assertion that they are

   “post hoc rationalizations.” As demonstrated above, these are not post hoc

   rationalizations. These are simply the events and agency actions that preceded and

   helped to shape the Next Gen procurement strategy.

III.      EPM Cannot Demonstrate Prejudice From ED’s Alleged Failure To
          Complete Certain Technical Requirements

          As we demonstrated in our opening brief, EPM’s argument boils down to the

   allegation that ED failed to satisfy certain technical requirements regarding bundling.

   EPM’s response brief inevitably devolves into the same argument as it attempts to


                                                6
           Case 1:19-cv-01024-TCW Document 25 Filed 09/18/19 Page 7 of 11



      maneuver around this Court’s findings in FMS without actually addressing them. In its

      response, EPM argues that ED’s failure to follow some of these technical requirements,

      most notably the notification requirements, prejudiced EPM because it could have

      complained to and potentially convinced ED to set aside an opportunity for small

      business debt collectors to participate as primes. EPM Resp. 16-19. This argument fails

      because it is premised on a logical impossibility.

             As the administrative record demonstrates, and as this Court determined in FMS,

      Next Gen is premised on a full life-cycle approach to managing student loans. See FMS,

      2019 WL 3451277, at *1. This approach finds support in the 2019 Appropriations Act,

      ED’s multi-phased market research, and its consultations with industry experts. Id. at *3-

      4. EPM is a small business debt collector. It seeks with this bid protest an opportunity to

      compete for debt collection work alone. Regardless of prior notice to EPM, what EPM

      wants—a separate solicitation for debt collection—is logically incompatible with a full

      life-cycle of the loan approach. EPM cannot have suffered prejudice in the form of a lost

      opportunity to convince ED to issue a separate solicitation, because ED could not agree

      to issue such a solicitation without violating the full life-cycle of the loan approach

      mandated in the 2019 Appropriations Act and reflected across the entire structure of Next

      Gen. It is also unclear how EPM can demonstrate prejudice based on a lack of notice

      given that it was able to file a timely pre-award protest.

IV.          The Significant Efforts ED Has Made To Generate Opportunities For Small
             Businesses In BPO Is Relevant

             EPM argues that the significant increases in small business opportunities, via

      subcontracting and teaming, that ED added to the BPO solicitation after direct

      discussions with the Small Business Administration are irrelevant to the question before


                                                    7
          Case 1:19-cv-01024-TCW Document 25 Filed 09/18/19 Page 8 of 11



     the Court, because these opportunities are not a part of determining the suitability of a

     procurement for small businesses as prime contractors. EPM Resp. 15-16. EPM ignores

     that in Tyler Construction, the United States Court of Appeals for the Federal Circuit

     stated that when evaluating a protestor’s allegation that a procurement “was inconsistent

     with, if not contrary to, the statutory and regulatory provisions involving the federal

     commitment to aiding small business participation in government procurement, it is

     important to consider [the agency’s] action . . . in helping small businesses to participate

     in [the] procurement.” 570 F.3d at 1336. The court identified the increase in

     subcontracting requirements and the use of teaming agreements in support of its

     conclusion that the agency “endeavored, as far as practicable, to comply with the

     statutory and regulatory requirements and policies for small business participation in

     government procurement.” Id.

            Here, too, ED proceeded with a necessary and justified combination of services.

     ED determined that there were not two or more small businesses that could perform the

     new requirements. AR 522. But, in keeping with “the federal commitment to aiding

     small business participation in government procurement,” ED elected to increase the

     small business participation requirements for BPO as well as the overall opportunities for

     small businesses in the solicitation. See BPO Amendment 3, AR Tab 1. As in Tyler

     Construction, this demonstrates an effort to satisfy the statutory and regulatory

     requirements and policies regarding small business participation.

V.          The BPO Solicitation Does Not Bundle Two Prior Contracts

            In our opening brief, we demonstrated that the BPO solicitation does not bundle

     together two prior contracts, but rather, it marks a completely new approach to student

     loan management. EPM’s only response to this argument is that because some of the
                                                   8
           Case 1:19-cv-01024-TCW Document 25 Filed 09/18/19 Page 9 of 11



      work that it currently does as a debt collector exists in BPO, it must be a bundled

      procurement. EPM offers no support for that conclusion. The BPO solicitation does not

      seek to contract with a group of combined loan servicers/debt collectors. Indeed, a great

      deal of the work that loan servicers and debt collectors formerly provided will not be

      secured through BPO. Gov. MJAR section III. The BPO awardees will almost

      exclusively provide call center support over the full life-cycle of a unique portfolio of

      loans. Id. They will not be servicing the loans (managing a payment system, processing

      payments, maintaining contact information), and they will not be collecting on defaulted

      loans (performing skip tracing, initiating wage garnishment procedures, processing

      payments). The BPO solicitation does not combine former loan servicing work and

      former debt collection work into a single contract.

VI.          The Small Business Participation Plan Requirements Are Not Irrational

             EPM argues that the BPO small business participation plan (SBPP) requirements

      regarding HUBZone subcontracting are irrational because “no small business offeror (and

      possibly large business offerors) could reasonably meet the HUBZone goaling

      requirements.” EPM Resp. 20. This argument must be rejected first because EPM did

      not submit an offer on the BPO solicitation, nor has it presented facts to establish that it

      sought to submit an offer, but that it could not because of the HUBZone goals.

      Accordingly, it cannot demonstrate prejudice. See Weeks Marine, Inc., 575 F.3d at 1362

      (to establish prejudice in the pre-award context, the protestor must demonstrate a “non-

      trivial competitive injury which can be addressed by judicial relief.”)

             EPM also fails to establish why meeting this goal would be more difficult for a

      small business as opposed to a large business. Both large and small offerors would have

      access to the tools the Small Business Administration provides to locate small businesses
                                                    9
    Case 1:19-cv-01024-TCW Document 25 Filed 09/18/19 Page 10 of 11



for possible inclusion in a SBPP. Indeed, ED specifically directed potential offerors to

these resources in the questions and answers posted in BPO amendment 6:

               Q: Please explain the Department’s basis for establishing a
               HUBZone goal of 19%, which far exceeds the Department’s
               publicized goal for FY2019.

               A: The Department and the Small Business Administration
               engaged in discussions regarding the HUBZone goal for this
               solicitation. We recommend that you use the Small Business
               Administration's Dynamic Small Business Search
               (http://dsbs.sba.gov/dsbs/search/dsp_dsbs.cfm) to identify
               HUBZone certified firms.

AR 345.

       EPM’s assertion that the HUBZone requirements are irrational is entirely

speculative. Setting aside the fact that EPM is not an offeror, EPM provides no facts to

demonstrate that the tools available to any potential offeror are not sufficient to meet the

SBPP requirements. EPM’s baseless assertion of irrationality also ignores the fact that

the HUBZone goals that EPM challenges were developed through discussions with the

Small Business Administration. AR 345. It is not irrational for an agency to consult with

the Small Business Administration on a SBPP and to issue guidelines based in part on

those discussions.

                                     CONCLUSION

       For these reasons, and for the reasons stated in our cross-motion for judgment on

the administrative record, the Court should deny plaintiff’s motion for judgment on the

administrative record, grant our cross-motion for judgment on the administrative record,

and dismiss this case.




                                             10
  Case 1:19-cv-01024-TCW Document 25 Filed 09/18/19 Page 11 of 11



                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ROBERT E. KIRSCHMAN, JR.
                                              Director

                                              s/ Patricia M. McCarthy
                                              PATRICIA M. McCARTHY
OF COUNSEL:                                   Assistant Director

TRACEY SASSER                                 s/ David R. Pehlke
Assistant General Counsel                     DAVID R. PEHLKE
United States Department of Education         Trial Attorney
Division of Business and Administrative Law   United States Department of Justice
                                              Civil Division
                                              Commercial Litigation Branch
                                              P.O. Box 480
                                              Ben Franklin Station
                                              Washington, DC 20044
                                              Telephone: (202) 307-0252
                                              E-mail: david.r.pehlke@usdoj.gov

September 18, 2019                            Attorneys for Defendant




                                       11
